Opinions of the United
2001 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-15-2001

In Re: Cendant Corp
Precedential or Non-Precedential:

Docket 00-2185




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2001

Recommended Citation
"In Re: Cendant Corp" (2001). 2001 Decisions. Paper 102.
http://digitalcommons.law.villanova.edu/thirdcircuit_2001/102


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2001 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                UNITED STATES COURT OF APPEALS
                    FOR THE THIRD CIRCUIT
                       ________________

                          No. 00-2185
                        ________________

             IN RE: CENDANT CORPORATION LITIGATION

               JANICE G. DAVIDSON; ROBERT M. DAVIDSON,
               in his capacity as trustee of Robert M.
               Davidson Charitable Remainder Unitrust,
             and as co-trustee of Elizabeth A. Davidson
                Irrevocable Trust, Emilie A. Davidson
           Irrevocable Trust, John R. Davidson Irrevocable
           Trust, Emilie A. Davidson Charitable Remainder
              Unitrust and John R. Davidson Charitable
                         Remainder Unitrust,
                                       Appellants
                        ________________

        On Appeal from the United States District Court
                 for the District of New Jersey
              (D.C. Civil Action No. 98-cv-01664)
           District Judge: Honorable William H. Walls
                        ________________

                  Argued: November 16, 2000

       Before: SLOVITER, AMBRO, and GARTH, Circuit Judges

                     (Filed: May 9, 2001)
                  _________________________

                    ORDER AMENDING OPINION
                  _________________________

     The slip opinion in the above case is hereby amended as follows:

               1.   On page 40, in the last line of the paragraph
captioned "III. Conclusion",
          the word "Opinion" should not be capitalized.



                             BY THE COURT:



                             /s/Thomas L. Ambro
                             Circuit Judge

DATED: May 15, 2001